UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7507



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM DON RODGERS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. William L. Osteen, Dis-
trict Judge. (CR-93-231)


Submitted:   February 24, 2000             Decided:   March 3, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


William Don Rodgers, Appellant Pro Se. Benjamin H. White, Jr.,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Don Rodgers appeals the district court’s order denying

his motion for reduction of sentence under 18 U.S.C.A. § 3582(c)(2)

(West Supp. 1999) and motion for correction of PSI report under

Fed. R. Crim. P. 32(c)(3)(D).   We have reviewed the record and the

district court’s opinion and find no reversible error.     Accord-

ingly, we affirm on the reasoning of the district court.       See

United States v. Rodgers, No. CR-93-231 (M.D.N.C. Sept. 2, 1999).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2